

117 HRES 666 IH: Expressing support for the designation of the week of September 20 through September 26, 2021, as “Rail Safety Week” in the United States, and supporting the goals and ideals of Rail Safety Week to reduce rail-related accidents, fatalities, and injuries.
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 666IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2021Ms. Wilson of Florida (for herself, Mr. Payne, Ms. Brownley, Mr. Huffman, Mrs. Dingell, Mr. Carson, Ms. Newman, Mr. Lynch, Mr. Sean Patrick Maloney of New York, Mr. Fitzpatrick, Mr. Rodney Davis of Illinois, Mr. Bost, Mr. Cohen, Mr. Higgins of New York, Mr. Gimenez, and Ms. Williams of Georgia) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing support for the designation of the week of September 20 through September 26, 2021, as Rail Safety Week in the United States, and supporting the goals and ideals of Rail Safety Week to reduce rail-related accidents, fatalities, and injuries.Whereas the first Rail Safety Week was held from September 24 through September 30, 2017, by the national education safety nonprofit Operation Lifesaver, the Department of Transportation, and other organizations;Whereas Rail Safety Week was launched to raise awareness about the need for increased education on how to be safe around highway-rail grade crossings and railroad tracks and to highlight efforts to further reduce collisions, injuries, and fatalities;Whereas highway-rail grade crossing and trespassing accidents constituted approximately 96 percent of all rail-related fatalities during 2020;Whereas, since 2005—(1)the number of public highway-rail grade crossings has decreased by 9.8 percent; and(2)the number of gates at such crossings has increased by 38.1 percent;Whereas, in 2020, 47 percent of all highway-rail grade crossing collisions and 69 percent of all fatal highway-rail grade crossing collisions occurred at gated highway-rail grade crossings;Whereas preliminary Federal statistics indicate that 1,901 highway-grade crossing collisions occurred in the United States in 2020, resulting in 198 deaths and another 685 individuals injured;Whereas many collisions between trains and motor vehicles or pedestrians could have been prevented by increased education, engineering, and enforcement;Whereas Operation Lifesaver, the foremost public information and education program on rail safety, administers a public education program about grade-crossing safety and trespassing prevention;Whereas, during Rail Safety Week, from September 20 through 26, and throughout the year, everyone is encouraged to take added caution as motorists or pedestrians approach tracks or trains;Whereas the United States, Canada, and Mexico will concurrently observe Rail Safety Week; andWhereas this important observance should lead to greater safety awareness and a reduction in highway-rail grade crossing collisions and other railroad incidents: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Rail Safety Week;(2)expresses strong support for—(A)the goals and ideals of Rail Safety Week; and(B)efforts to reduce rail-related accidents, fatalities, and injuries; and(3)encourages the people of the United States—(A)to participate in Rail Safety Week events and activities; and(B)to educate themselves and others on how to be safe around railroad tracks. 